Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A search of the prior art failed to turn up a single reference or an appropriate combination of multiple references that set forth each and every claimed limitation. In particular, a hot stamped member with a steel, an Al-Fe intermetallic compound layer, and an oxide film layer as claimed was not turned up in a search of the prior art. More particularly, a search failed to turn up the claimed hot stamped steel member with an oxide film layer having the proportion of A group elements and the detection intensity as set forth within the claims. 
It is noted that International Searching Authority in PCT/JP2018/021254, from which the instant application is the corresponding National Stage Application, failed to turn up any references demonstrating a lack of novelty or inventive step. Likewise, is the corresponding Japanese Patent Application JP 2018549281, a decision to grant patent rights was issued by the Trial and Appeal Board on 26 January 2021.
The closest relevant art turned up in a search included U.S. Patent Number 9,821,858 (Maki) directed to an aluminum-plated steel sheet including a steel sheet, an aluminum plating layer which is formed on one surface of both surfaces of the steel sheet, and a surface coating layer which is laminated on the surface of the aluminum plating layer and contains ZnO and one or more lubricity improving compounds. (Abstract) This reference fails to set forth the claimed detection intensities within the oxide film layer. 
Pavel Novák, Michala Zelinková, Jan Šerák, Alena Michalcová, Michal Novák, Dalibor Vojtěch, Oxidation resistance of SHS Fe–Al–Si alloys at 800 °C in air, Intermetallics, Volume 19, Issue 9, 2011, Pages 1306-1312 (Cited herein as “Novák”) studied the oxidation resistance of novel Fe-Al-Si alloys with oxidation tests being performed. (Abstract) Cyclic and isothermal Id. Figure 7 shows the concentration depth profile of FeAl20Si20 alloy produced by reactive sputtering after cyclic oxidation. In the near surface area, increased content of silicon was determined by GDOES. (§4. Discussion) This is a result of the migration of aluminum atoms to the surface, forming the oxide layer. Id. It happens due to significantly higher affinity of aluminum to oxygen than in the case of both iron and silicon. Id. This reference does not set forth utilizing this structure on a hot stamped member with a steel component. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636.  The examiner can normally be reached on 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784